February 12, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         LATRICIA SMITH, Appellant

NO. 14-14-00903-CV                          V.

               RRE WESTHOLLOW HOLDINGS, LLC, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on November 3, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Latricia Smith.


      We further order this decision certified below for observance.